Citation Nr: 9900753	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-22 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether there was continuous cohabitation between the veteran 
and the appellant from the date of their marriage to the date 
of the veterans death for recognition of the appellant as 
the surviving spouse of the veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from June 1942 to October 
1945.  The veteran died on February [redacted], 1996.

This appeal arises from a December 1996 administrative 
decision in which the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the appellants claim of 
entitlement to recognition as the surviving spouse of the 
veteran.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant maintains that she and the veteran separated in 
1989 for safety reasons.  She maintains that in 1989, a 
gunman had fired into their home and killed their household 
helper.  She and the veteran separated because she was told 
that the gunman would return for her.  


DECISION OF THE BOARD

The Board of Veterans Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the evidence shows that there was not continuous 
cohabitation between the veteran and the appellant from the 
date of their marriage to the date of the veterans death; 
thus, the evidence is against the appellants claim for 
entitlement to VA recognition as the surviving spouse of the 
veteran.


FINDING OF FACT

The evidence does not show that the claimant continuously 
cohabited with the veteran from the date of their marriage to 
the date of his death, or that the separation was due to the 
veterans fault without the fault of the appellant.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran.  38 U.S.C.A. § 101(3), 103, 5107, 
7104(c) (West 1991); 38 C.F.R. §§ 3.1(j), 3.52, 3.53 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As in any case, the threshold question that must be resolved 
with regard to a claim of entitlement to VA benefits is 
whether the appellant has established basic eligibility.  In 
this regard, it is initially noted that one claiming 
entitlement as the spouse of a veteran has the burden to come 
forward with preponderating evidence of a valid marriage 
under the laws of the appropriate jurisdiction.  Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  A claimed surviving 
spouse who fails to submit appropriate evidence never attains 
the status of claimant and if the appropriate evidence is not 
submitted, the claim fails due to the absence of legal merit 
or lack of entitlement under the law and, therefore, must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Sandoval 
v. Brown, 7 Vet. App. 7 (1994).

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

Except as provided in Section 3.52, "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of Section 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and: 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) except as provided in Sec. 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50.  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

Factual background

An April 1973 Marriage Certificate and June 1973 Declaration 
of Marital Status report show that in January 1973, the 
veteran and appellant were married and at that time lived 
together.  A November 1976 Declaration of Marital Status 
report confirms the foregoing.  

In a February 1979 statement, M.D.S. stated that the veteran 
was not capable of managing his income and was being 
exploited by his young wife.  M.D.S. stated that the 
veterans wife used his money to seek good times and left 
the veteran penniless.  

In an April 1979 Report of Field Examination, the examiner 
found that the veteran, in relevant part, lived in the ward 
in the same house as his wife and their two children.  During 
the interview, the veteran admitted that he still lived with 
his wife and this was corroborated by neighbors.  However, he 
stated that his wife always went home to her parents for 
vacations.  The examiner recorded that no degrading 
information about the immorality of the wife was obtained.  
However, she was out and not available for interview.  

The evidence of record thereafter, including Income 
Questionnaires extending from July 1979 to February 1983 and 
a March 1983 Certificate of Live Birth indicate that the 
veteran and appellant continued to live together as husband 
and wife.  A June 1983 Declaration of Marital Status report 
along with other evidence of record extending from July 1983 
to February 1984 also substantiates that the appellant and 
veteran continued to live together as husband and wife.  

However, in October 1985 the appellant applied for 
apportionment of benefits.  At that time, the appellant 
stated that she had not seen the veteran for approximately 
three months.  In addition, even though on an October 1985 
income verification report, the veteran indicated that he 
continued to live with his spouse, in November 1985, the 
appellant resubmitted the request for apportionment of 
benefits along with a Declaration of Marital Status report 
which indicated that she no longer lived with the veteran.  
In December 1985, the veteran also submitted a Declaration of 
Marital Status report, confirming that the appellant and he 
did not live together.  At that time, the veteran expressed 
disagreement with the appellants apportionment request and 
stated that although he and his wife were not living 
together, the separation was not his fault.  The veteran 
stated that the appellant left without any reason and he had 
heard that she lived with another individual of the opposite 
sex.  

A February 1986 Social Work Service Report and Summary shows 
that an unannounced home visit at the veterans residence was 
accomplished in January 1986.  It was noted that the veteran 
had moved to Bo. Pacis, Sinait, Ilocos Sur. because no one 
would take care of him at the appellants residence in Bo. 
Saoang, San Juan, Ilocos Sur.  The veteran asserted that 
since the appellant had left him for approximately two 
months, he returned home to be taken care of by his 
relatives.  He added that he had to borrow money from 
neighbors because she had squandered all of his monthly 
compensation by gambling.  The veteran also suggested that 
the appellant only visited in order to receive money.  He 
gave her money to avoid quarrels.  The report then shows that 
a follow-up visit was made at the appellants home on the 
same day.  Although the appellant was not initially present, 
on the way back, the social worker met her on the road.  At 
that time, the appellant stated that she and the veteran had 
been separated for four months.  The appellant was also 
confronted about her gambling activities and the possibility 
of reconciliation with her husband.  

A field examination was conducted in April 1986.  In one 
deposition, I.I., the aunt of the appellant, confirmed that 
the veteran went home to Bo. Pacis Sinait and left the 
appellant at Saoang, San Juan.  She stated that the veteran 
left because the appellant gambled and took his money.  The 
veteran was also afraid that the appellant would murder him.  
I.I. testified that the appellant lived with another man and 
she and another individual had a child together in May 1982.  
When deposed, E.C., a neighbor of the veteran, was not aware 
of the appellants alleged relationships, but confirmed that 
the appellant and veteran did not live together.  

The appellant was also deposed.  In her deposition, she 
stated that she and the veteran lived together up until 
August 1985.  In August 1985, she went to the post office to 
pick up their check and when she returned, he was gone.  The 
appellant stated that the veteran left because of his 
relatives and that she did not receive support from him.  
When asked if she had visited the veteran, the appellant 
stated yes, she had visited him approximately four times.  
She added that the veteran would not return home with her 
because he had been threatened with bodily harm by his 
relatives and her brother, if he returned to her.  Since the 
separation, the appellant denied cohabitating with another 
man and quarreling with the veteran prior to their 
separation.

In his deposition, the veteran stated that he and the 
appellant lived together up until May 1985.  The veteran 
stated that he would not return to the appellant because she 
was always out and gambling, playing cards and at times, 
betting on the cockfight.  The appellant was also involved in 
another relationship, as told by her parents. The veteran 
added that he last saw the appellant in a restaurant in 
October 1985 and at that time, they did not talk about 
reconciliation.  During the field investigation, the examiner 
could not confirm whether or not the appellant lived with 
another individual.  

In a follow-up field investigation in May 1986, the field 
investigator stated that he contacted D.S., Jr., one of the 
alleged lovers of the appellant.  D.S. denied having any 
relationship with the appellant and stated that the 
allegations of him fathering the appellants children were 
false.  The examiner also contacted the veteran at the 
veterans home in Bo. Pacis, Sinait and noted that the 
appellant was there.  Apparently, the two had reconciled and 
decided to live together in that barrio.  In her deposition, 
the appellant confirmed that she and the veteran had resumed 
their relationship; therefore, her request for the 
apportionment of benefits was not necessary.  

In July 1986, the veteran wrote that the appellant and his 
children had left his home and that he had been threatened by 
the appellants relatives.  Thus, he had decided to stay at 
another home and would not accept the return of the appellant 
because of their financial differences.  The aforementioned 
was essentially reiterated in December 1986 and February 1987 
letters in which the veteran indicated that he and the 
appellant had separated and she had misappropriated the 
childrens funds and illegally obtained his check from the 
post office.  Thereafter, income verification reports 
extending from February 1987 and September 1989 note the 
separation between the veteran and appellant.  

In December 1989, the appellant requested information 
pertaining to the status of her apportionment claim.  In 
addition, in letters dated from July 1990 to February 1991, 
the appellant essentially stated that she was estranged from 
the veteran because of her fear of death.  The appellant 
explained that she was the intended victim of a gunman, but 
instead the gunman mistakenly shot and killed her maid.  The 
appellant added that she was the intended target because 
someone was interested in her husbands money and wanted her 
removed from his home.  It is also noted that Declaration of 
Marital Status reports dated from February 1989 to August 
1991 and the veterans February 1991 income verification 
report show that although married, the couple did not live 
together.

Another field investigative report was conducted in October 
1991.  At this time, the veteran was again deposed.  In the 
deposition, the veteran stated that the appellant and he were 
separated sometime in 1985 because she was having an affair 
with another man.  Although the names of the appellants love 
interests were not known, the veteran stated that the 
appellant did not come home.  In his deposition, the veteran 
also acknowledged their reuniting in April 1986 and 
subsequent separation shortly thereafter.  

The appellant was also deposed.  In her interview, the 
appellant stated that she left the veteran because she was 
being threatened and physically encouraged to leave.  The 
appellant stated that she filed a complaint with the local 
police department but failed to prosecute the claim.  The 
appellant added that when she tried to return to the veteran, 
their home was sprayed with bullets and her maid was killed.  
The appellant maintained that she did not return home because 
relatives threatened her life.  During her interview, the 
appellant also stated that she had an amorous 
relationship with another individual but she did not 
cohabit with him in an open marital relationship.  However, 
the appellant also acknowledged cohabitating with another 
individual for a short time.  After the investigation, the 
examiner concluded that the veteran knew little of the 
appellants whereabouts and noted that the sincerity and 
truthfulness of the appellant were hard to gauge.  The 
examiner described the appellant as scheming.  He also 
noted that the appellant was currently romantically involved 
with another individual and had lived with him from 1989 to 
1991.

Thereafter, the claims folder consists of income verification 
reports from February 1992 to February 1994 which show that 
although the veteran and appellant remained married, they did 
not live together; a Certificate of Death shows that the 
veteran died on February [redacted], 1996; and a June 1996 
letter in which the appellant reiterated that she left the 
veteran because of fear for her life and added that she and the 
veteran did not legally separate; they visited each other and 
maintained a harmonious relationship.  

In a September 1996 field investigation report, the examiner 
noted that several witnesses were interviewed.  In the 
interviews, the niece of the veteran and other witnesses 
confirmed that the veteran moved back to his home in Bo. 
Pacis, Sinait and the appellant remained at Saoang, San Juan.  
The witnesses stated that the appellant and veteran agreed 
that the veteran would take care of the home and they would 
remain married.  They also denied observing any quarrels 
between the veteran and appellant.

In her October 1996 deposition, the appellant stated that she 
married the veteran in January 1973 and thereafter lived with 
him.  The appellant however stated that she and the veteran 
separated in 1985 or 1986.  At that time, the veteran lived 
with his brother in another town and she remained in their 
home.  They separated because she feared for the veterans 
life and because her brother had told the veteran that she 
had had an extra-marital affair with another individual.  The 
appellant also stated that she lived with this individual 
from May 1986 to January 1987, after the shooting of her 
maid.   

At her personal hearing in July 1998, the appellant, in 
essence, stated that she left the veteran in 1985 because she 
feared for her life.  The appellant explained that a gunfight 
had occurred at her home and her household helper was killed.  
The appellant elaborated that because the veteran told her 
that she would be the next target, she left.  The appellant 
stated that after the separation, she had a male friend but 
she did not live with him.  He only helped her financially.  
The appellant then stated that she returned to the veteran in 
1989 and lived with him until his death in February 1996.  
She maintained that they did not separate after 1989 and she 
helped the veteran with his medical disorders. 

Analysis

As previously noted, a "surviving spouse" means a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of Sec. 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and, in relevant 
part, who lived with the veteran continuously from the date 
of marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse.  
38 C.F.R. § 3.50.  

As shown above, review of the record shows that in January 
1973 the veteran and appellant entered into a ceremonious 
marriage as required by 38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).  However, the credible and persuasive evidence of 
record does not show that the appellant lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death or that their separation was due solely 
to the misconduct of, or procured by, the veteran.  38 C.F.R. 
§ 3.53.  To the contrary, the credible and persuasive 
evidence of record shows that the appellant and veteran 
separated in 1985, briefly reunited in 1986, and shortly 
thereafter, separated again and remained separated until the 
date of the veterans death.  The credible and persuasive 
evidence also shows that the separation occurred because of 
the appellants spendthrift habits, extra-marital affairs, 
and constant absence from home.  

The appellant and veteran did not continuously cohabit from 
the date of marriage to the date of the veterans death.  The 
record shows that in October 1985, the appellant applied for 
apportionment benefits and at that time, expressly stated 
that she had not seen the veteran for over three months.  A 
November 1985 Declaration of Marital Status report, a 
February 1986 Social Work Service Report and Summary, and an 
April 1986 field investigation report also show that although 
the appellant and veteran remained married, during this time 
with the exception of a brief reconciliation period in 1986, 
they did not live together.  In July 1986, the veteran stated 
that the appellant had left home again and added that he 
could not accept her return because of their financial 
differences.  Thereafter, income verification reports 
extending from February 1987 to September 1989, letters from 
the veteran and appellant dated from December 1989 to 
February 1991, and Declaration of Marital Status reports 
extending from February 1989 to August 1991, confirm that the 
appellant and veteran no longer lived together.  Moreover, 
the appellants testimony presented in field investigations 
conducted in October 1991 and in October 1996 show that she 
and the veteran lived separate and apart beginning in 1986 
and up until the date of the veterans death.   

The credible and persuasive evidence also shows that the 
appellant and veterans separation was due to the misconduct 
of the appellant, not the veteran.  38 C.F.R. § 3.53.  The 
couple separated because of the appellants gambling habits 
and extra-marital affairs.  This is substantiated by the 
veterans statements presented in the February 1986 Social 
Work Service report, the deposition of I.I. and the veteran 
in April 1986, and the veterans statements in July 1986.  
The foregoing evidence, in essence, shows that the separation 
occurred because of the appellants spendthrift habits and 
constant absence from home.

The Board recognizes the presence of the appellants 
statements presented in September 1996 and at her July 1998 
hearing.  During this time, the appellant stated that she and 
the veteran continuously lived together up until the date of 
his death and when they separated, it was because she feared 
for her life.  In this regard, the Board stresses that there 
is no evidence of record, except for the appellants 
statements, demonstrating that either the veteran or any of 
his relatives physically and/or emotionally abused her.  The 
credible and persuasive evidence of record - -the February 
1979 letter from M.D.S., the April 1986 deposition of the 
appellants aunt I.I., and the veterans contentions 
expressed throughout the record - -shows that the appellant 
and veteran separated due to financial differences and due to 
the veterans need for assistance with daily living.  The 
couples separation was not due to the misconduct of the 
veteran.  

In addition, the appellant and veterans separations were not 
temporary separations which ordinarily occur in relations.  
38 C.F.R. § 3.53(a).  The record shows that the couples 
continuity of cohabitation was severed in 1986 and remained 
severed until the date of the veterans death.  Again, income 
verification reports and Declaration of Marital Status 
reports extending from February 1989 to February 1994 
substantiate the foregoing.  

Finally, the Board acknowledges that VA regulation provides 
that if the evidence establishes that the separation was by 
mutual consent and that the parties lived apart for purposes 
of convenience, health, business, or any other reason which 
did not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  38 C.F.R. 
§ 3.53(b).  The Board acknowledges that that the appellant 
and veterans separation appears eventually to have been by 
mutual consent; however, as discussed above, the credible and 
persuasive evidence shows that the separation occurred as a 
result of the appellants spendthrift habits, extra-marital 
affairs, and persistent absence from home.  In July 1986, the 
veteran stated that he would not accept the appellants 
return because of their financial differences and in October 
1991, the field examiner reported that the appellant was 
romantically involved with another individual and had lived 
with him from 1989 to 1991.  The record shows that the 
veteran and appellant did not live apart for convenience 
and/or health and business reasons.  

In view of the foregoing, the Board concludes that the 
appellant has failed to submit credible and persuasive 
evidence demonstrating that she and the veteran continuously 
cohabitated from the date of marriage to the date of the 
veteran's death or that their separation was due solely to 
the misconduct of, or procured by, the veteran without the 
fault of the appellant.  38 C.F.R. § 3.53.  As such, the 
evidence is against the appellants claim for entitlement to 
VA recognition as the surviving spouse of the veteran and the 
claim is denied due to the lack of entitlement under VA law.  
38 U.S.C.A. §§ 101(3), 5107, 7104(c); Aguilar, 
2 Vet. App. 21; 38 C.F.R. §§ 3.50.



ORDER

Entitlement to recognition as the surviving spouse of the 
veteran is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
